Citation Nr: 0919856	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased rating for residuals of 
hepatitis, currently evaluated as 10 percent disabling. 

2. Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from March 1956 to 
March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veteran is not represented in this case. 


FINDINGS OF FACT

1. The Veteran has intermittent fatigue and malaise; however, 
daily fatigue, malaise, and anorexia requiring dietary 
restriction or continuous medication, or incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12 month period are not 
shown. 

2. Results of a June 2006 VA audiometric examination correspond 
to a Level I hearing in the right ear and level II in the left 
ear. 

3. Results of an April 2008 VA audiometric examination 
correspond to a Level I hearing in the right ear and level IV 
in the left ear. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
residuals of hepatitis have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.118, 
Diagnostic Code 7345 (2008).

2. The criteria for a compensable rating for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and that 
which the veteran is responsible for submitting. Proper notice 
must inform the veteran of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that the VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the veteran to provide 
any evidence in his possession that pertains to the claim. See 
38 C.F.R. § 3.159 (2007). These notice requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; and 
the effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose of 
these changes is to clarify when VA has no duty to notify a 
Veteran of how to substantiate a claim for benefits, to make 
the regulation comply with statutory changes, and to streamline 
the development of claims. The amendments apply to all 
applications for benefits pending before VA on, or filed after 
May 30, 2008, which includes this claim. Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which previously stated that VA will request the Veteran to 
provide any evidence in the Veteran's possession that pertains 
to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the Veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and evidence 
that the Veteran is informed that he or she is to provide, must 
be provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement to 
the benefit claimed cannot be established. VA may continue to 
have an obligation to provide adequate section 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in a 
letter issued in June 2006. 

Additionally, for an increased rating claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the veteran, 
that to substantiate a claim, he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life. Vasquez-
Flores v. Peake, 22 Vet. App 37 (2008). The veteran also must 
be notified that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide a range in severity 
of a particular disability from noncompensable to as much as 
100 percent (depending on the disability involved) based on the 
nature of the symptoms of the condition for which the 
disability compensation is being sought, their severity, and 
duration and their impact upon employment and daily life. 
Notice must also provide examples of the type of medical and 
lay evidence that the veteran may submit that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability. The Veteran has been 
notified that he must show evidence of an increase in severity 
of his disabilities in June 2006 and May 2008 VCAA letters sent 
to him. Further, the May 2008 letter informed him of the rating 
criteria for his residuals of hepatitis and bilateral hearing 
loss disabilities. He was asked to present the effects his 
disabilities have on his employment and his daily life. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
Veteran received Dingess notification in June 2006. Also, since 
the preponderance of the evidence is against the claims, the 
appropriate disability rating and effective date to be assigned 
is moot. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of his claims. The 
record includes VA treatment records, private treatment 
records, and VA compensation examination reports. A hearing was 
offered, and the Veteran declined. There are no known 
additional records or information to obtain. 

As such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran with 
his claims.

Merits of the Claim

The Veteran contends that his service-connected residuals of 
hepatitis and bilateral hearing loss disorder are more severe 
than the current evaluations reflect. He believes his residuals 
of hepatitis disability warrants an increased rating because he 
states he has an elevated bilirubin and enlarged liver which he 
believes to be findings of chronic liver disease. He asserts 
that his bilateral hearing loss warrants a compensable rating 
because he is not able to hear well without hearing aids. 

Having carefully considered the Veteran's contentions in light 
of the evidence of record and the applicable law, the Board 
finds that the preponderance of the evidence is against the 
claims for an increased rating for residuals of hepatitis and 
against the claim for a compensable rating for bilateral 
hearing. 

Service connection for residuals of hepatitis was established 
by rating decision of April 2006. A noncompensable rating was 
assigned, effective March 2001. By rating decision of July 
2006, the evaluation for residuals of hepatitis was increased 
from a noncompensable rating to 10 percent, effective 
March 2001. This evaluation has been in effect to this date. 

Service connection was established for left ear hearing loss by 
rating decision of September 1999. A noncompensable rating was 
assigned, effective from October 1991. By the same rating 
decision, the grant of service connection was amended to 
include bilateral hearing loss, effective February 1996. The 
bilateral hearing loss evaluation was also noncompensable. This 
evaluation has been in effect to this date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3.

Hepatitis

Diagnostic Code 7345 concerns chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, 
etc., but excluding bile duct disorders and hepatitis C). 

Under Diagnostic Code 7345, a 10 percent evaluation is 
warranted for intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month period. 
A 20 percent evaluation contemplates daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12-month period. A 40 percent 
evaluation is assigned in cases of daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period. A 60 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly. A 100 percent evaluation is assigned in cases of 
near-constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).

Sequelae, such as cirrhosis or malignancy of the liver, are to 
be evaluated under an appropriate diagnostic code but not using 
the same signs and symptoms. Additionally, an "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.

At a May 2006 VA examination, the veteran complained that his 
bilirubin kept increasing and that his physician thought that 
this was residuals of his hepatitis. The examiner stated that 
the Veteran's bilirubin was normal on the date of the 
examination. He had no incapacitating episodes. He had fatigue, 
malaise, and occasional nausea. He had no vomiting or anorexia. 
He had some joint pain described as arthralgia on occasion. He 
did have occasional right upper quadrant abdominal pain but it 
did not require him to have bed rest or treatment by a 
physician. He was taking no medications for any type of liver 
problems. He had neither incapacitating episodes nor any liver 
malignancy. Physical examination revealed a well-developed, 
well-nourished man in no distress. He weighed 191 pounds at the 
time of the examination; he weight 190 pounds the year before. 
Abdominal examination revealed his liver to be two fingers 
breadths below the right costal margin. It was tender. He had 
normal bowel sounds. He was not tender in any other parts of 
his abdomen. The same examiner examined the Veteran in 1999 and 
his liver was not enlarged at that time. The examiner stated 
that it more likely than not that the Veteran did not have 
acute hepatitis at the time. 

In March 2007, the Veteran underwent a CT scan. The scan showed 
findings suspicious for component of fatty infiltration 
involving the liver parenchyma. 

Private medical treatment records of March 2007 to July 2007 
were associated with the claims folder. March 2007 examination 
showed some right upper quadrant pain. 

In January 2008, VA records noted that the Veteran drank 
alcohol over the recommended limits. 

In an April 2008 VA examination, the Veteran gave a history of 
hepatitis contracted in 1962. Since that time, his condition 
had been considered as stable and he had taken no medication 
for the condition. There was no history given of trauma or 
neoplasm. The Veteran admitted to drinking, on average, three 
bourbon and cokes on a daily basis. There had been no 
incapacitating episodes during the last 12 month period. At the 
time of the examination, the Veteran weighed 181 pounds. There 
was no evidence of malnutrition. The abdominal examination was 
normal. Liver enzymes were normal. The Veteran indicated that 
he was currently employed as a nurse anesthetist on a part-time 
basis. He had worked at this job for more than 20 years. He was 
a retired nurse from the military. He had lost no time from his 
employment in the last 12 months. The examination findings 
showed no current hepatitis or residual liver disease, no 
significant effects on his employment, and no effects or 
problems with activities of daily living. 

At a December 2008 VA examination, the Veteran complained of a 
fatty liver. The examiner noted that it was interesting that 
the Veteran was able to work as an anesthetist for more than 
20 years. He stated that he had two or three alcoholic drinks 
in the evening. He related that he was a retired lieutenant 
colonel and worked one day per week at the hospital. He stated 
that he last worked in October 2008, because he had not been 
paid. The Veteran did not have active hepatitis at the time of 
the examination. The Veteran related that he was able to work 
part-time, and he took care of horses and cows and did not have 
any incapacitating episodes. He stated that when he got tired, 
he had malaise and nausea, but no vomiting, and no anorexia. He 
had arthralgia, (subjective pain) in his back. He had no right 
upper quadrant abdominal pain that required bed rest and 
treatment by a physician. He related that he weighed 180 pounds 
the year before the examination and at the time of the 
examination, he weighed 164 pounds. The examiner stated that at 
the time of his previous examination of the Veteran, he had 
hepatomegaly but did not have hepatomegaly on the day of the 
most recent examination. He did not take any medications for 
the treatment of liver disease. He did have a history of 
alcohol use/abuse, but only had three drinks a night at the 
time of the examination. He had no extrahepatic manifestations 
of liver disease, such as vasculitis or kidney disease, but he 
did have some arthritis, primarily in his back. He had no 
cirrhosis of his liver and his liver was normal with no 
evidence of enlargement. The diagnosis was status post 
hepatitis with no evidence of any acute hepatitis at the 
present time. As far as the Veteran's subjective arthralgia of 
the back, the examiner stated that it would be pure speculation 
to say this was due strictly to hepatitis B infection. As far 
as the weight loss problem, there was no evidence of any 
infection with hepatitis B at the time of the examination; 
therefore the weight loss problem would not be due to hepatitis 
B. 

The Board is aware of the veteran's subjective complaints of 
such symptoms as fatigue, nausea, and malaise. The applicable 
criteria, however, call for a showing of daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period, in order to warrant a 20 percent rating. These symptoms 
have not been shown in this case. Moreover, the examiner stated 
that attributing the Veteran's arthralgia to residuals of 
hepatitis B would be resorting to pure speculation. 
Additionally, his weight loss could not be attributed to 
hepatitis B because there was no evidence of any hepatitis B 
infection at this time. 

The criteria for an evaluation in excess of 10 percent for 
residuals of hepatitis have not been met, and the claim for 
that benefit must be denied. 38 C.F.R. §§ 4.3, 4.7.

Bilateral hearing loss

VA disability compensation for impaired hearing is derived from 
the application in sequence of two tables. See 38 C.F.R. § 
4.85(h), Table VI, Table VII.  Table VI correlates the average 
pure tone sensitivity threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation. Each Roman numeral 
corresponds to a range of thresholds (in decibels) and of 
speech discriminations (in percentages). Level I represents 
essentially normal acuity, with Level XI representing profound 
deafness. The table is applied separately for each ear to 
derive the values used in Table VII. Table VII prescribes the 
disability rating based on the relationship between the values 
for each ear derived from Table VI. See 38 C.F.R. § 4.85. 

During this appeal period, the veteran underwent a VA audiology 
examination in  
June 2006. Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
45
40
55
60
RIGHT
20
30
55
55

Average pure tone thresholds were 50 in the left ear and 40 in 
the right ear. Speech recognition ability was 90 in the left 
ear and 92 in the right ear. 

By intersecting the column in Table VI for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 84 to 90, the resulting numeric 
designation for the left ear is level II. Average puretone 
threshold average between 0 and 41 with the line for percent of 
discrimination from 92 to 100 results in a numeric designation 
for the right ear at level I. Level II hearing acuity for the 
left ear combined with level I hearing acuity for the right ear 
equates to a noncompensable evaluation.  38 C.F.R. § 4.85, 
Table VII. 

At a February 2008 VA audio assessment, the Veteran indicated 
that he was not doing well with his hearing aids that were 
provided in 2005. A functional assessment in a quiet 
examination room without the use of amplification showed that 
his hearing aids were appropriate but that they needed to be 
cleaned and checked by the manufacturer for weakness. 

At an April 2008 a VA audiology examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
45
40
55
60
RIGHT
20
30
55
55

Average pure tone thresholds were 50 in the left ear and 40 in 
the right ear. Speech recognition ability was 76 in the left 
ear and 92 in the right ear. 

By intersecting the column in Table VI for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 76 to 82, the resulting numeric 
designation for the left ear is level IV. Average puretone 
threshold average between 0 and 41 with the line for percent of 
discrimination from 92 to 100 results in a numeric designation 
for the right ear at level I. Level IV hearing acuity for the 
left ear combined with level I hearing acuity for the right ear 
equates to a noncompensable evaluation. 38 C.F.R. § 4.85, Table 
VII. 

Pursuant to 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI of Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately. This 
evaluation of hearing loss is not warranted in this particular 
case.

The Veteran points out that he has been provided hearing aids, 
and thus the assignment of a non-compensable evaluation is 
inconsistent with such use. However, under the law, VA may only 
consider the factors as enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). In the 
context of the evaluation of service-connected hearing loss, 
the Courts have observed that rating criteria are employed 
through "mechanical application," as applied to clinical test 
results. Lendenmann v. Principi, 3 Vet. App. 345 (1992). Stated 
another way, the determining factor in the evaluation of 
hearing impairment is not the use of hearing aides; it is the 
audiological test results. 

Based on the foregoing, no more than a noncompensable rating 
for bilateral hearing loss is warranted throughout the entire 
rating period. 




Extraschedular Consideration

Finally, there is no evidence of record showing any of the 
veteran's service-connected residuals of hepatitis or service-
connected bilateral hearing loss has markedly interfered with 
the Veteran's employment status beyond that interference 
contemplated by the assigned schedular disability ratings. 
There is also no indication that the Veteran's disabilities 
have necessitated frequent periods of hospitalization during 
the pendency of this appeal. He has not had any hospitalization 
during this appeals period for residuals of hepatitis or his 
bilateral hearing loss. Both disabilities have been shown as 
contemplated on a schedular basis. The Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that a preponderance of the 
evidence is against the veteran's claims for residuals of 
hepatitis and bilateral hearing loss, and the claims must be 
denied. Because the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A compensable rating for bilateral hearing loss is denied. 

An increased rating for residuals of hepatitis is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


